Memorandum by the Court. In an action essentially involving a boundary line dispute between adjoining owners of lands bordering Lake George in Warren County plaintiffs appeal from a judgment of the Supreme Court at Trial Term in favor of defendant. There was ample evidence to support the *476trial court’s finding that a wire fence erected by plaintiffs in 1947 marked the division line between the properties of the parties. Judgment affirmed, with costs.
Gibson, P. J., Herlihy, Taylor, Aulisi and Hamm, JJ., concur.